DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 09/27/2019 have been entered, considered, and an action on the merits follows.
Previous drawing objection regarding claim 13 “wedge planes” is hereby withdrawn due to the amended drawings. However, previous drawing objection regarding claim 13 “stop” is maintained, because the amended drawings and the remarks do not address said objection.
Previous claim objections are hereby withdrawn due to the amended claims.
Previous claim 6 interpretation under 35 U.S.C. 1129(f) is hereby withdrawn due to the amendments.
Previous claim rejections under 35 U.S.C. 112 are hereby withdrawn due to the amended claims. However, the amended claims introduce new issues under 35 U.S.C. 112, which are addressed in the action below.
Applicant’s arguments regarding claim 1 rejection under Yonezawa, found on pages 13-14 of the Remarks, have been considered but are not persuasive. The Applicant states that the amended claim preamble now reads the apparatus as being a “lower die” instead of the previously recited “lower tool”, where prior art Yonezawa discloses a “die lifter” and not a “lower die”, thus, obviating the rejection of record. The examiner respectfully disagrees and states that claim 1 body recites a complete structure, where the claim body does not recite limitations having features that distinguish the complete structure between a die and a tool that is closely associated with and/or mounted to a die. Because Yonezawa’s amended claims 1, 3-13 and new claim 15 are addressed in the Office Action below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stop” of claim 13 must be shown, preferably in figures 6a and 6b, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
The following claims are objected to because of the following informalities:
Claim 8, “further comprising a first side and a second side wherein the friction reduction device” should read --further comprising a first side and a second side, wherein the friction reduction device-- by adding a comma to clearly separate the two different limitations.
Claim 15 status of “(Currently Amended)” should be addressed accordingly in subsequent claim submissions, since claim 15 is a new claim and not a “Currently Amended” as currently depicted.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim 7, “a fixation means” with the functional language of “for securing the friction reduction device…” is interpreted as a screw or a clamp as described in page 6, lines 1-4 of the specification.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1, “at least one friction reduction device” with the functional language of “for reducing a frictional force between the bottom side and the tool holder” is interpreted as a wedge, or a roller as described in page 8, lines 3 and 28 of the specification.
Claim 3, “an adjustable spring element” with the functional language of “for adjusting the amount of the reactionary force” is interpreted as spring (e.g. leaf spring, disk spring, helical, resilient plastic body) having an adjuster bolt as described in page 4, lines 5-21 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Examiner notes that the term “plane” from claims 12 and 13 is interpreted with the definition as being a physical, structural, flat surface, and not interpreted with the mathematic definition pertaining to an imaginary, flat surface, which is in accordance with the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the tool die further comprises a wear sensor connected to a system control configured to monitor a minimum thickness of the coating of the friction reduction device.” 
Regarding recitation “the tool die”, it is unclear if said recitation is meant to refer to the previously set forth “lower die”, or it is meant to set forth a new die.
Regarding recitation “a wear sensor connected to a system control configured to monitor a minimum thickness of the coating of the friction reduction device”, it is unclear if the functional recitation following the phrase “configured to” is meant to , the sensor configured to monitor a minimum thickness of the coating of the friction reduction device--, if said functional recitation is meant to further define the “system control”, then it is unclear if the component “system control” is a required part of the claimed lower die, because the “system control” was non-positively recited and was set forth in a functional recitation of the “wear sensor”.
Claim 8 recites “wherein the friction reduction device is arranged so as to be aligned in a first direction and/or in a direction transverse to the first direction on the first side and the second side of the lower die.” The metes and bounds of the “first direction” are unclear, i.e. the orientation of the “first direction” is unclear with respect to the base body of the lower die, which further makes the orientation of the “direction” of “the first and the second side” unclear, due to the associated with the “first direction”.
Claim 12 recites “wherein the friction coefficient of the sliding wedge with respect to the wedge plane is lower than the friction coefficient of the sliding wedge.”
Regarding recitation “the friction coefficient” of the sliding wedge with respect to the wedge plane, said recitation lacks antecedent basis.
Regarding recitation “the friction coefficient” of the sliding wedge, said recitation lacks antecedent basis.
Further regarding “the friction coefficient of the sliding wedge.” It is unclear if said recitation is meant to set forth the friction coefficient of the sliding wedge with respect to another surface, since a friction coefficient represents a calculated dimensionless value between two surfaces. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 4, 7, 8, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yonezawa et al. (hereinafter Yonezawa; US 4317358 A).
Regarding claim 1, Yonezawa discloses a lower die/tool for a bending machine (figures 1 and 3, i.e. a die lifter unit (6) is a tool associated with a lower die located at a lower section of a 
a longitudinally extended base body (figures 2 and 3, element 8) comprising a tool shank disposed on a bottom side of the base body (figure 6, i.e. the vertical legs of the inverted “U” shaped frame are shanks that extend from a bottom side of the body (8)) for being received in a guide slot of a tool holder (figure 6, i.e. the shanks are received in a slot of a tool holder (2)) and tool shoulders in a transverse direction (figure 5, i.e. the two top horizontal section of inverted “U” shaped frame are shoulders that extend outward in a transverse direction from a center of the tool (6)), and
at least one friction reduction device (figures 5 and 6, i.e. a friction reduction device comprised of a roller (11), a roller shaft (12), a spring (10), spring retainer (15), and a bolt (20)) on the bottom side of the base body (figures 4 and 5, i.e. the roller (11) extends and is exposed on the bottom side of the body (8); figure 6, i.e. the bolt (20) extends and is exposed on the bottom side of the body (8)) for reducing a frictional force between the bottom side and the tool holder in the event of a displacement of the lower tool in a longitudinal direction (figures 4-6, i.e. once the bolts (20) are inserted all the way inward into the body (8), the rollers (11) are capable of reducing friction between the tool (6) and the holder (2), since the rollers (11) extend below the body (8) as illustrated in figure 4; figures 4 and 6, i.e. the bolt heads (22) reduce the contact surface area between the tool (6) and the holder (2), compared to if the bolts were rotated into the tool and the tool (6) were resting onto the holder (2) via the inverted “U” frame instead of the bolt heads (22), where a reduced contact surface area results in overall reduced friction),

wherein the at least one friction reduction device is arranged in a receiving space in the tool shoulders of the lower tool (figures 5 and 6), such that the friction reduction device is configured so as to be movable with respect to the bottom side-3- at least in the direction of the weight force (figure 6, i.e. the bolt (20) and spring (10) of the friction reduction device are capable of moving vertically within the receiving space of the shoulders).

Regarding claim 3, Yonezawa further discloses wherein the friction reduction device comprises an adjustable spring element for adjusting the amount of the reactionary force (figure 6, the spring (10) tension is adjustable via bolt (20)).

Regarding claim 4, Yonezawa further discloses wherein the reactionary force amounts to at least 20 % of the weight force of the lower tool (figure 6 and column 2, lines 66-68, i.e. the bolts support the weight of the tool (6) onto the holder (2), which is 100% of the weight).

Regarding claim 7, Yonezawa further discloses wherein a fixation means coupled to the lower tool for securing the friction reduction device against falling out (figure 6, i.e. the bolt (20) is a fixation means that retains the spring (10) of the friction reduction device; figure 5, i.e. the shaft (12) is a fixation means that retains the roller (11) of the friction reduction device).

Regarding claim 8, Yonezawa further discloses wherein the at least one friction reduction device is arranged so as to be aligned in a direction of loading (figure 6, i.e. as best as can be understood, the spring (10) of the friction reduction device can be compressed vertically via bolt (20)) and/or in the transverse direction on both sides of the lower tool (figure 5, i.e. the roller (11) of the friction reduction device is aligned and retained in the transverse direction via the shaft (12)).

Regarding claim 14, as best as can be understood, Yonezawa further discloses wherein the weight force of the lower tool is transferred completely from the friction reduction device to the tool holder (see Sections 9 and 11.u of this Office Action for clarity issues; column 2, lines 66-68, i.e. the weight of the tool (6) is transferred through the bolt head (22) of the friction reduction device onto the holder (2)).

Regarding claim 15, Yonezawa discloses a lower die/tool for a bending machine (figures 1 and 3, i.e. a die lifter unit (6) is a tool associated with a lower die located at a lower section of a bending machine (1); Yonezawa’s tool reads onto the claimed structure, because the body of the claim does not recite features that distinguish the claimed apparatus between a die and a tool closely associated with and/or mounted to a die), the lower tool (6) comprising:

at least one friction reduction device (figures 5 and 6, i.e. a friction reduction device comprised of a roller (11), a roller shaft (12), a spring (10), spring retainer (15), and a bolt (20)) on the bottom side of the base body (figures 4 and 5, i.e. the roller (11) extends and is exposed on the bottom side of the body (8); figure 6, i.e. the bolt (20) extends and is exposed on the bottom side of the body (8)) for reducing a frictional force between the bottom side and the tool holder in the event of a displacement of the lower tool in a longitudinal direction (figures 4-6, i.e. once the bolts (20) are inserted all the way inward into the body (8), the rollers (11) are capable of reducing friction between the tool (6) and the holder (2), since the rollers (11) extend below the body (8) as illustrated in figure 4; figures 4 and 6, i.e. the bolt heads (22) reduce the contact surface area between the tool (6) and the holder (2), compared to if the bolts were rotated into the tool and the tool (6) were resting onto the holder (2) via the inverted “U” frame instead of the bolt heads (22), where a reduced contact surface area results in overall reduced friction),
wherein the at least one friction reduction device is configured such that a weight force of the lower tool acting on the tool holder, while a reactionary force is applied onto the lower tool, causes the weight force of the lower tool to be transferred completely from the friction reduction device to the tool holder (it is noted claim 15 is an apparatus claim and said wherein 
wherein the at least one friction reduction device is arranged in a receiving space in the tool shoulders of the lower tool (figures 5 and 6), such that the friction reduction device is configured so as to be movable with respect to the bottom side-3- at least in the direction of the weight force (figure 6, i.e. the bolt (20) and spring (10) of the friction reduction device are capable of moving vertically within the receiving space of the shoulders).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa in view of Wiklund (hereinafter Wiklund; US 20140053624 A1).
Regarding claims 5 and 6, Yonezawa does not disclose the friction reduction device comprising a coating, and the lower tool comprising a wireless wear sensor. However, in the same field of endeavor, Wiklund teaches dies/tools for a sheet metal press (paragraph 0002), the tool having a protective coating (paragraph 0004, i.e. “hard layers… applied directly to the tool” is considered a coating for the die), the tool further comprising a sensor integrated in the coating to monitor wear (paragraph 0075, i.e. a sensor monitoring friction is considered monitoring wear, since sensor output will change as the coating/layer is disintegrated due to friction), the monitored wear data being gathered and transferred in real time for process control (paragraph 0075, i.e. data being gathered and processed indicates the transferring of data to a control system that is capable of gathering and processing data).

Furthermore, it is considered to be well-known that data is transferred from sensors to controllers via either cables or wireless transmitters. It would have been obvious for one of ordinary skill in the art to use a wireless transmitter to transfer the wear data from the sensor to the control system wirelessly, since it would have been obvious to try this technique when choosing from a finite number of identified, predictable solutions for transmitting, with a reasonable expectation of success. SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(E)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa in view of Pabich et al. (hereinafter Pabich; US 20080307850 A1).
Regarding claim 9, Yonezawa does not disclose the friction reduction device having a coating. However, in the same field of endeavor, Pabich teaches a bending machine comprising tools and tool holders, said tool and holders having contact surface that are coated to increase lubricity, in order to reduce frictional wear and galling (paragraphs 0117 and 0118).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the lower tool of Yonezawa’s bending machine to include coated contact surfaces as taught by Pabich, in order to reduce frictional wear and galling (paragraph 0117 and 0118).

Regarding claim 10, the combination of Yonezawa and Pabich further teach wherein the friction reduction device comprises a sliding element (Yonezawa: figures 5 and 6, i.e. the roller (11) friction reduction device (10, 11, 12, 15, 20) is considered a sliding element), and
wherein a friction coefficient of the coating with respect to the tool holder is lower than a friction coefficient of the lower tool with respect to the tool holder (the combination of Yonezawa and Pabich teach coating contact surfaces of the lower tool, i.e. the friction reduction device, with a lubricant coating in order to reduce frictional wear and galling (Pabich: paragraphs 0117 and 0118), where said lubricant coating inherently provides a lower coefficient of friction between the coated surfaces and the tool holder compared to a friction coefficient of uncoated surfaces of the lower tool and the tool holder).

Regarding claim 11, Yonezawa further discloses wherein the sliding element has rounded edges (figure 5, i.e. the roller (11) of the friction reduction devices has rounded edges).

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 12, as interpreted (see Section 15.c.III of this Office Action), obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“…two wedge planes, which are oblique in the longitudinal direction and disposed within the receiving space, wherein the friction reduction device comprises a sliding wedge that is movable along said wedge planes, and wherein --a-- friction coefficient of the sliding wedge with respect to the wedge planes is lower than the friction coefficient reduction device of --the friction reduction device with respect to the tool holder--”
The following closest prior arts fall short for the following reasons:
	Yonezawa (US 4317358 A) does not disclose the friction reduction device comprising two oblique wedge planes movable along two sliding planes of the tool.
Pabich (US 20080307850 A1) discloses a tool for a press comprising two wedge planes (figure 15), but Pabich fails to disclose a friction reduction device located on a bottom side of the tool, and there is no motivation to include Pabich’s wedges into Yonezawa’s tool.
US 20150165506 A1 discloses a lower die comprising a longitudinal base body, tool shoulders, and at least one friction device (figure 12), but US’506 fails to disclose a tool shank disposed on a bottom side, and the lower die having and the friction reduction device having a sliding wedge movable along the wedge planes.
US 20180304331 A1 discloses a lower die comprising a friction reduction device having a magnet (figure 3, element 39), but US’331 fails to disclose the lower die having and the friction reduction device having a sliding wedge movable along the wedge planes.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the workability of the base reference, or require hindsight.
	

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 13 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“…two wedge planes which are oblique in the longitudinal direction and disposed within the receiving space, and the friction reduction device comprises a roller having a roller axle configured to 5be movable along the wedge planes, and wherein the receiving space is delimited in the longitudinal direction by means of a stop, and wherein a friction coefficient of the roller axle with respect to the wedge planes is than a friction coefficient of the roller with respect to the tool holder and the friction coefficient of the roller with respect to the tool holder is greater than the friction coefficient of the lower die with respect to the tool holder.”

The following closest prior arts fall short for the following reasons:
Yonezawa (US 4317358 A) discloses the friction reduction device comprising a roller and an axle (figures 4 and 5), but Yonezawa fails to disclose the roller axle movable along wedge planes.
Pabich (US 20080307850 A1) discloses a tool for a press comprising wedges (figure 15), but Pabich fails to disclose a roller and an axle.
US 20150165506 A1 discloses a lower die comprising a friction reduction device having a roller with an axle (figure 10), but US’506 fails to disclose the roller axle being movable along wedge planes.
US 20180304331 A1 discloses a lower die comprising a friction reduction device having a magnet (figure 3, element 39), but US’331 fails to disclose a roller and an axle.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725